     Case 2:18-cv-00071-TOR       ECF No. 27   filed 04/15/19   PageID.128 Page 1 of 23



1    David J. Elkanich, WSBA No. 35956
     E-mail: serve.dje@hklaw.com
2    HOLLAND & KNIGHT LLP
     2300 US Bancorp Tower
3    111 SW Fifth Avenue
     Portland, OR 97204
4    Telephone: 503.243.2300
5    Attorneys for Encore Capital Group, Inc., Midland
     Funding LLC, Midland Credit Management, Inc.
6
7
8                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
9                                  AT SPOKANE
10   RACHEL ELSTON, and all others                     Case No. 2:18-cv-00071-TOR
     similarly situated,
11                                                    DEFENDANTS ENCORE CAPITAL
                    Plaintiffs,                       GROUP, INC., MIDLAND CREDIT
12                                                    MANAGEMENT, INC. AND
           v.                                         MIDLAND FUNDING LLC’S
13                                                    MOTION FOR SUMMARY
     ENCORE CAPITAL GROUP, INC.,                      JUDGMENT AND
14   MIDLAND FUNDING, LLC, MIDLAND                    INCORPORATED
     CREDIT MANAGEMENT, INC.,                         MEMORANDUM OF LAW
15
                    Defendants.                       With Oral Argument
16                                                    Hearing date to be determined after
                                                      June 4, 2019
17
18
19
20
21
22
23
24
25
26



     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                     PAGE 1
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR       ECF No. 27   filed 04/15/19   PageID.129 Page 2 of 23



1            Pursuant to Federal Rule of Civil Procedure 56 and LCivR 56, Defendants Encore
2
     Capital Group, Inc. (“Encore”), Midland Credit Management, Inc. (“MCM”) and
3
4    Midland Funding LLC (“Midland Funding”) (collectively “Defendants”), hereby move

5    for summary judgment in their favor and against Plaintiff Rachel Elston (“Plaintiff”).1
6
     I.      PRELIMINARY STATEMENT
7
8            On March 28, 2017, MCM sent Plaintiff a letter (“Letter”) which attempted to

9    collect on a valid and outstanding obligation that Plaintiff owed MCM. In addition to
10
     other information, the Letter clearly and plainly disclosed that the statute of limitations
11
12   related to the account had expired and thus, MCM would not sue Plaintiff regarding the

13   obligation. Specifically, the Letter stated on no uncertain terms that “[t]he law limits
14
     how long you can be sued on a debt and how long a debt can appear on your credit report.
15
16   Due to the age of this debt, we will not sue you for it.” See ECF No. 1 at 16. This
17   verbatim disclosure – no more and no less – was required to be in the Letter pursuant to
18
     a Consent Order that MCM entered into with the CFPB in 2015. See Declaration of John
19
20   Nord (the “Nord Decl.) at ¶ 12 (referencing Consent Decree as Exhibit 3). MCM could
21   not have been clearer that Plaintiff would never be sued on this account.
22
             Plaintiff, however, chose to file this class action lawsuit, which asserts that the
23
24
25   1
         Pursuant to LCivR 56(c)(1) Defendants are filing a Statement of Material Facts Not in
26
     Dispute contemporaneously with the filing of this Motion for Summary Judgment.

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                       PAGE 2
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27    filed 04/15/19   PageID.130 Page 3 of 23



1    disclosure above was incomplete, insufficient, left fear that she could still be sued, and
2
     therefore that the Letter violates the Fair Debt Collection Practices Act (“FDCPA”).
3
4    Specifically, the Plaintiff contends that there should have been additional language

5    added to the disclosure advising her that, if she were to make a payment on the debt, she
6
     might be at risk of “reviving” the expired statute of limitations (and therefore at risk that
7
8    MCM would sue her). Not only is Plaintiff’s contention completely unsupported by the

9    law, it flies in the face of logic, and is nonsensical when considered in the context of the
10
     facts in the record. Plaintiff’s attempt to paint a picture that her consumer rights have
11
12   been aggrieved fails to withstand scrutiny for multiple reasons.

13         First, the Letter accurately stated that Plaintiff owed an obligation, but also was
14
     very clear about the fact that the law limited MCM’s options on the obligation, and that
15
16   due to the age of the debt, one of the options that MCM would not exercise was suing
17   Plaintiff on the account.     The Letter communicated this clearly that to Plaintiff,
18
     describing the age of the debt, the state of the law, and punctuating the phrase with the
19
20   statement “we will not sue you… ” The disclosure is unequivocal, contains no qualifiers,
21   and thus leaves no question (even in the mind of the hypothetical least sophisticated
22
     consumer) about whether MCM would sue. It does not say “we will not sue you
23
24   unless…” It says “we will not sue you.” Period.
25         Plaintiff’s contention – which is unsupported by the record – is that even though
26
     the Letter contained this clear statement, it is nevertheless misleading because Plaintiff


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                        PAGE 3
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27     filed 04/15/19   PageID.131 Page 4 of 23



1    could have been sued had she made a partial payment on the account. Setting aside that
2
     her fear is merely hypothetical because she made no payments, such a clear disclosure
3
4    cannot mislead the reader regarding the possible consequences of partial payments.

5    Indeed, no matter the hypothetical scenario – here, that the Plaintiff might make a partial
6
     payment, resulting in a revived statute of limitations – the disclosure flat-out states that,
7
8    “due to the age of the debt,” MCM will not sue Plaintiff. Nothing more is required to

9    ensure that Plaintiff is aware of the true state of the account.
10
           Second, Plaintiff does not accurately frame Washington law as it relates to partial
11
12   payment of time-barred accounts. The Complaint incorrectly assumes that partial

13   payment automatically revives a time-barred account. In order to legally “revive” a debt
14
     in Washington, however, the law requires an acknowledgement by the consumer
15
16   showing an intent to revive the entire amount of the debt. In other words, a “partial
17   payment” is wholly insufficient to revive a debt. Accordingly, the least sophisticated
18
     consumer could not be misled by the absence of such a disclosure. Indeed, if MCM were
19
20   to include a disclosure stating that a partial payment alone would restart the statute of
21   limitations, such a disclosure would be contrary to Washington law and itself misleading.
22
           Third, Defendants have a well-publicized, consumer-friendly, policy of never
23
24   reviving statutes of limitation once expired (for any reason). As a result, even if Plaintiff
25   had made a partial payment after the statute’s expiration, and even if such a payment
26
     revived the statute of limitation (it would not), MCM would still never sue her. Given


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                        PAGE 4
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.132 Page 5 of 23



1    that policy, there is nothing misleading about the Letter. To the contrary, including a
2
     partial payment disclosure would not only be a misrepresentation of Defendants’
3
4    policies, but it could confuse the least sophisticated consumer, especially one who was

5    familiar with MCM’s “no revival” policy.
6
           Fourth, both the CFPB and the Federal Trade Commission (“FTC”) have
7
8    expressly declined to require that collection letters state that partial payments might

9    revive a time-barred debt. See Small Business Review Panel for Debt Collector and
10
     Debt Buyer Rulemaking, Outline of Proposals Under Consideration and Alternatives
11
12   Considered, July 28, 2016 at 19 (indicating that the “Bureau’s testing to date suggests

13   that consumers may not fully understand such a disclosure, because it seems
14
     counterintuitive to them.”). Defendants cannot have misled Plaintiff under the FDCPA
15
16   when regulatory agencies tasked with enforcement of that statute have determined that
17   additional warnings on this subject are not required and, in fact, may confuse consumers.
18
           Finally, Plaintiff has not established that Encore or Midland Funding are debt
19
20   collectors under the FDCPA. Neither entity meets the statutory definition given that
21   they do not interface directly with consumers and do not service accounts on behalf of
22
     others. Accordingly, Defendants are entitled to judgment in their favor on this issue.
23
24         Plaintiff cannot make up in creativity what his Complaint lacks in substance. She
25   cannot end-run persuasive regulatory guidance, the Consent Decree binding Defendants
26
     to use the exact language set forth in the letter, and Defendants’ internal policies in an


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 5
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.133 Page 6 of 23



1    effort to manufacture an FDCPA claim. To that end, this Court should decline Plaintiff’s
2
     invitation to convert a perfectly legal letter into a purported misleading practice solely
3
4    by relying on conclusory allegations. For these reasons set forth below, summary

5    judgment must be granted in Defendants’ favor on all claims.
6
     II.    BRIEF PROCEDURAL BACKGROUND
7
8           On or about February 27, 2018, Plaintiff filed a Complaint alleging that

9    Defendants’ attempts to collect debts that were purportedly beyond the statute of
10
     limitations violated the Fair Debt Collection Practices Act (“FDCPA”). [ECF No. 1].
11
12   The Complaint contends that these purported violations stemmed from a single letter

13   sent by MCM to Plaintiff that included the above-referenced explicit disclosure. Id. at
14
     9. The Complaint contains one cause of action alleging that Defendants violated 15
15
16   U.S.C. §§ 1692e, 1692e(2)(A). and 1692e(10). Id. at 12-13.
17   III.   LEGAL STANDARDS
18
            A.    Summary Judgment Standard
19
20          Under Federal Rule of Civil Procedure 56, summary judgment “shall” be granted
21   if “the movant shows that there is no genuine dispute as to any material fact and that the
22
     movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). While the
23
24   moving party bears the burden of establishing there are no “genuine dispute[s] as to any
25   material fact,” that burden may be met “by demonstrating that there is a lack of evidence
26
     to support the essential elements that the non-moving party must prove at trial.” Moton


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 6
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.134 Page 7 of 23



1    v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (citing Celotex Corp. v. Catrett, 477
2
     U.S. 317, 322-23 (1986)). “The mere existence of a scintilla of evidence” supporting a
3
4    non-movant’s case is insufficient to defeat summary judgment. See Anderson v. Liberty

5    Lobby, Inc., 477 U.S. 242, 252 (1986). “[A] party opposing a properly supported motion
6
     for summary judgment may not rest upon mere allegations or denials of his pleading,
7
8    but must set forth specific facts showing that there is a genuine issue for trial.” Id. at

9    248. Moreover, “[c]onclusory, speculative testimony in affidavits or moving papers is
10
     insufficient to raise issues of fact and defeat summary judgment.” Soremekun v. Thrifty
11
12   Payless Inc., 509 F.3d 978, 984 (9th Cir. 2007).

13         B.     The Least Sophisticated Consumer Standard
14
           The Ninth Circuit has adopted the “least sophisticated consumer” standard for
15
16   claims brought under the FDCPA. Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1033
17   (9th Cir. 2010). In construing this standard, the Ninth Circuit takes a “materiality”
18
     approach, under which “false but non-material representations are not likely to mislead
19
20   the least sophisticated consumer and therefore are not actionable under [§ 1692e].” Id.
21         The least sophisticated consumer “can be presumed to possess a rudimentary
22
     amount of information about the world and a willingness to read a collection notice with
23
24   some care.” Leblanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010)
25   (internal marks and citation omitted). Furthermore, “the test contains an objective
26
     component in that [w]hile protecting naïve consumers, the standard also prevents


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 7
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27    filed 04/15/19   PageID.135 Page 8 of 23



1    liability for bizarre or idiosyncratic interpretations of collection notices by preserving a
2
     quotient of reasonableness ....” Id. (internal marks and citations omitted). “Accordingly,
3
4    communications must be examined as a whole, not sentence-by-sentence, because the

5    least sophisticated consumer standard ‘does not go so far as to provide solace to the
6
     willfully blind or non-observant. Even the least sophisticated debtor is bound to read
7
8    collection notices in their entirety.’” Lee v. Select Portfolio Serv., Inc., Case No. 1:16-

9    CV-1080-CAP-WEJ, 2017 WL 3000039, *6 (N.D. Ga. May 25, 2017) (quoting
10
     Campuzano-Burgos v. Midland Credit Mgmt., Inc., 550 F.3d 294, 298-99 (3d Cir.
11
12   2008)).

13   IV.     ARGUMENT
14
             A.     The Letter Is Not Misleading As A Matter Of Law
15
                    1.    The Letter Accurately Represented the Status of Plaintiff’s
16                        Account, and Defendants Had No Duty to Advise Plaintiff
                          About Partial Payments
17
18           Plaintiff alleges the following to support her claims that MCM should have
19   provided a partial payment disclosure:
20
           “The Defendant fails to inform the Plaintiff that should she choose one of the
21          payment plans offered it may re-start the statute of limitations, which may expose
22          the Plaintiff to future litigation for this debt” (ECF No. 1 at ¶ 6.12);2
23
24   2
         Defendants note that these allegations make a vague reference to “Defendant” without
25
     identifying to which particular Defendant the allegation is intended. This is improper
26
     pleading practice under the Federal Rules of Civil Procedure.

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                        PAGE 8
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.136 Page 9 of 23



1        “The Defendant does not inform Plaintiff that should the statute of limitations
2         reset, the Defendant may have the right to commence legal action, which would
          otherwise have been barred” (Id. at ¶ 6.13); and
3
         The Defendant sends letters on time-barred accounts informing “the consumer
4
          that he or she will not be sued due to the age of the debt; but not informing the
5         consumer that the statute of limitations may reset if a partial payment is made on
          the debt, therefore allowing the Defendant the option of commencing legal action,
6
          which would otherwise be barred by the statute of limitations”; (Id. at ¶ 6.15).
7
           Contrary to Plaintiff’s contentions, however, Defendants did not violate the
8
9    FDCPA because the Letter accurately stated that she owed a debt and explicitly notified
10   her that the estimated statute of limitations had expired on the debt. Under the law, the
11
     information that MCM provided was far more than sufficient for the Plaintiff to evaluate
12
13   her options, and MCM need not have provided additional information. In fact, a number
14   of federal courts have held that the FDCPA imposes no duty on a defendant to advise a
15
     plaintiff of potential defenses. See Olsen v. Cavalry Portfolio Servs., LLC, Case No.
16
17   8:15-cv-25 20-T-23AAS, 2016 WL 4248009, at *2 (M.D. Fla. Aug. 11, 2016); see also
18   Ehrich v. Convergent Outsourcing, Inc., Case No. 15-cv-22796, 2015 WL 6470453, at
19
     *2-3 (S.D. Fla. Oct. 27, 2015) . In Olsen, the Court dismissed an FDCPA claim alleging
20
21   that an “offer to settle” implied that the defendant “could sue to compel payment of a
22   time-barred debt or that partial payment was better than no payment.” Olsen, 2016 WL
23
     4248009 at *2. The Court held that the FDCPA imposed no duty on the defendant to
24
25   advise the plaintiff of “the expired limitation or the consequence of partial payment.”
26
     Id. The Court also noted that the collection letters at issue specifically stated that the


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 9
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27     filed 04/15/19   PageID.137 Page 10 of 23



1    defendant “will not sue.” Id. Finally, the Court determined that dismissal was warranted
2
     because the letter “adopt[ed] language recently approved by the Consumer Financial
3
4    Protection Bureau.” Id.

5          Here, the Letter provides the same assurance as those communications in Olsen
6
     that Defendants “will not sue” Plaintiff because of the age of the debt. (See Dkt. 12-1 at
7
8    2, 5, 8, 11, 14, 17 and 20.) In addition, the Letter specifically states that “[t]he law limits

9    how long you can be sued on the debt,” thereby advising Plaintiff of their statute of
10
     limitations defense. Id. Accordingly, the Letter clearly disclosed that: (i) the account
11
12   was time-barred; and (ii) Defendants would never sue Plaintiff on the account. To that

13   end, these disclosures specifically address any purported confusion on the part of a least
14
     sophisticated consumer as to whether the debt was legally enforceable. See Valle v. First
15
16   Nat. Collection Bureau, Case No. 16-q62751-Civ, 2017 WL 2126830, *5 (S.D. Fla. May
17   15, 2017).
18
           Plaintiff’s argument that the Letter’s plain disclosure should be supplemented
19
20   with a further disclosure regarding the supposed consequences of partial payment is
21   nonsensical. The disclosure provides without qualification that Plaintiff will not be sued.
22
     As such, there is simply no basis for concluding that, in spite of that statement,
23
24   Defendants would sue in the event a partial payment was made. See Boedicker v.
25   Midland Credit Mgmt., Inc., 227 F. Supp. 3d 1235, 1241 n.5 (D. Kansas 2016) regardless
26
     of Midland’s internal policies, it directly and without qualification committed to


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                         PAGE 10
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR    ECF No. 27    filed 04/15/19    PageID.138 Page 11 of 23



1    avoiding any suit in its letter – ‘we will not sue you.’ A partial payment might revive
2
     the statute of limitations under Kansas law, but any attempt by Midland to sue the debtor
3
4    would render deceptive its earlier promise not to sue, and thus would be prohibited by

5    the FDCPA”).
6
           Moreover, Defendants did not, as Plaintiff contends, misrepresent the legal status
7
8    of the debt. The unequivocal commitment in the Letter that Defendants “will not sue”

9    Plaintiff is not misleading, harassing, or unfair.       It is an accurate statement that
10
     Defendants “will not sue” Plaintiff. There is no conditional language in the disclosure.
11
12   A careful reading of the Letter, which is required under the least sophisticated consumer

13   standard, demonstrates that Defendants simply would not sue Plaintiff under any
14
     circumstance. As such, summary judgment should be granted in favor of Defendants.
15
16         This Court should join other courts in rejecting efforts to twist a straightforward
17   disclosure into misleading statement by speculating about future conduct that has not,
18
     and as explained below, will not, occur. In Cooper v. Midland Credit Management, Inc.,
19
20   Case No. 4:18-CV-82 (CDL), 2018 WL 6517448, (M.D. Ga. Dec. 11, 2018), a federal
21   district court rejected a claim based on MCM’s purported failure to include a partial
22
     payment disclosure in a similar letter because it “would only be misleading or amount
23
24   to an unfair means of attempting to collect a debt if the Court inferred from [the
25   plaintiff’s] allegation that Midland would do exactly what it said it would not do: sue
26
     [the plaintiff] for the debt.” Id. The court summarized its holding by stating:


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                     PAGE 11
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.139 Page 12 of 23



1          [The plaintiff] seeks to have a class action certified based on the remote
2          possibility that a consumer could be misled into renewing an old debt and
           based on sheer speculation that the debt collector would then pursue
3          collection of that renewed debt in court, notwithstanding the fact that it said
4          it would not do so. Such speculation does not support an FDCPA claim.

5    Id. at *5. Plaintiff’s Complaint likewise attempts to manufacture a class action based on
6    the same remote possibility and sheer speculation.
7
           Here, Plaintiff acknowledges MCM’s statement “we will not sue you for the debt,”
8
9    but Plaintiff does not—and cannot—allege that MCM would in fact sue her if she had
10
     made a partial payment. This is because, as in Cooper, “there is nothing to indicate that
11
     Midland would pursue a lawsuit to collect the debt if a partial payment was voluntarily
12
13   made.” Cooper, 2018 WL 6517448 at *5. Plaintiff alleges no plausible scenario—apart
14
     from speculation and conclusory statements—in which Defendants would revive the
15
     statute of limitations based on a hypothetical partial payment and ultimately sue her. As
16
17   such, Plaintiff fails to allege any facts to support the harm she allegedly suffered.
18
           To accept Plaintiff’s allegations would result in “liability for bizarre or
19
     idiosyncratic interpretations of collection notices,” which courts have counseled against.
20
21   See Leblanc v. Unifund CCR Partners, 601 F.3d 1185, 1193, 1194 (11th Cir. 2010). That
22
     is particularly true where “the CFPB and FTC have not determined that a debt collector
23
24   must give warning to consumers of the danger of reviving a time-barred debt” and in

25   fact mandate the disclosure at issue. Boedicker, 227 F. Supp. 3d at 1240, 1241 (“FTC-
26
     approved communications exactly match what was contained in the letter sent by


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                       PAGE 12
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27   filed 04/15/19   PageID.140 Page 13 of 23



1    Midland: ‘The law limits how long you can be sued on a debt. Because of the age of
2
     your debt, we will not sue you for it.’”) (emphasis in original).
3
                    2.    There was No Risk that Partial Payment Would Revive the
4                         Statute of Limitations Under Washington Law
5             The Complaint is based on an incorrect understanding of Washington law.
6
     Plaintiff presumes that a partial payment on a time-barred account automatically revives
7
8    the statute of limitations. That is not so. An unequivocal intention to revive the whole
9    debt is required in addition to partial payment. See, e.g., J.M. Arthur & Co. v. Burke, 83
10
     Wash. 690, 698 (Wash. 1915) (“Even assuming that a barred debt may be revived by
11
12   part payment, the payment must be made under circumstances showing a clear and
13
     unequivocal intention on the part of the obligor to revive the whole debt.”).         The
14
     Complaint is devoid of any such allegation and misconstrues Washington law on this
15
16   issue.
17
              While no Washington court has addressed Plaintiff’s theory of liability, other
18
     courts have.3 Recently, in Stimpson v. Midland Credit Mgmt., Inc., 347 F. Supp. 3d 538,
19
20   545–46 (D. Idaho 2018) (appeal filed Oct. 10, 2018), a district court rejected a similar
21
22
     3
23       In Bereket v. Portfolio Recovery Assoc., Case No. C17-0812RSM, 2017 WL4409480

24   (W.D. Wash. Oct. 4, 2017), the court indirectly addressed Washington law as it relates
25
     to partial payment but found that the defendant there admitted that making a partial
26
     payment could open the plaintiff to litigation. Defendants make no such admission here.

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                     PAGE 13
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27     filed 04/15/19   PageID.141 Page 14 of 23



1    theory of liability on summary judgment because a partial payment on a time-barred debt
2
     under applicable state law could not revive the statute of limitations, creating no risk of
3
4    revival and as a matter of law, no FDCPA violation for failure to include a warning about

5    the possible consequences of a partial payment. And, in Madinya v. Portfolio Recovery
6
     Associates, LLC, Case No. 18-cv-61138-BLOOM/Valle, 2018 WL 6590829 (S.D. Fla.
7
8    Dec. 14, 2018), a district court granted the defendant judgment on the pleadings based

9    on virtually identical allegations to those here because, under Florida law, “[a] payment
10
     on a debt barred by the statute of limitations without an acknowledgment of the balance
11
12   of the debt as existing and a willingness to pay the debt will not take it out of the statute.”

13   Id. (internal quotation and citation omitted).
14
           Here, the Complaint articulates only one legal theory in support of all of Plaintiff’s
15
16   claims—that partial payment automatically revives a debt under Washington law. As in
17   Stimpson and Madinya, Plaintiff is proceeding on an incorrect statement of Washington
18
     law. Since a time-barred account cannot be revived by partial payment alone, “then the
19
20   least sophisticated consumer could not be misled by omission of language regarding the
21   potential consequences of such payment.” Madinya, 2018 WL 6590829 at *3. The
22
     Court should grant summary judgment in favor of Defendants on this basis alone.
23
24                3.     Defendants Expressly Agreed to Forgo Any Right to Revival of
                         the Limitations Period Based on the Letter Itself
25
           Even assuming arguendo that partial payment could have revived the statute of
26
     limitations – it could not – the disclosure that Defendants included made it clear that

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                         PAGE 14
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27   filed 04/15/19   PageID.142 Page 15 of 23



1    they were affirmatively and expressly forgoing any right to sue. Another federal court
2
     recently evaluated this same claim and concluded that the plaintiff ran no risk of revival
3
4    because “[w]hile [state] law might allow for revival for the statute of limitations based

5    on partial payments, Defendants expressly agreed to forgo legal action. . . .” Koerner,
6
     2018 WL 5961285, at *2 (emphasis added); Cohen, 2016 WL 4035433, at *4 (defendant
7
8    was entitled to judgment as a matter of law because partial payment would have “closed”

9    the account, “relieving Plaintiff from any further obligation,” and thus could not have
10
     restarted the statute of limitations).
11
12         Here, Defendants affirmatively promised that “Due to the age of this debt, we will

13   not sue you for it.” [ECF no. 1 at 16] (emphasis added). Thus, Plaintiff indisputably
14
     would have run no risk of a lawsuit had she chosen to honor her debt by beginning to
15
16   make repayments. The lack of a revival disclosure is not misleading or material as a
17   matter of law such that Defendants are entitled to judgment on Plaintiff’s FDCPA claim.
18
19                4.     Defendants’ Policy Is To Never Revive Time-Barred Debts
20         Defendants’ policies and procedures provide that a statute of limitations would
21
     never be revived based on a partial payment. (See Declaration of John Nord (“Nord
22
     Decl.”) at ¶¶ 8 and 9); see also Boedicker, 227 F.Supp.3d at 1242 (“Midland’s policies
23
24   preclude any attempt to sue on the basis of a revived debt, and the letter sent by Midland
25
     expressly agrees to avoid any suit – ‘Because of the age of the debt, we will not sue you
26
     for it.’”). In other words, any partial payment made on the account would have no effect

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                     PAGE 15
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27     filed 04/15/19   PageID.143 Page 16 of 23



1    whatsoever on the applicable statute of limitations based on Defendants’ policies, and
2
     the account would therefore remain expired.4 Given these policies, the Letter cannot be
3
4    misleading or deceiving vis-à-vis the least sophisticated consumer.

5            Recently in Koerner v. Midland Credit Management, Inc., 347 F.Supp.2d 1143
6
     (M.D. Fla. 2018), a federal district court granted summary judgment in favor of MCM
7
8    and Midland Funding on claims virtually identical to those raised by Plaintiff here. The

9    court not only found that Defendants “expressly agreed to forgo legal action” but also
10
     that their policies and procedures “provide that a statute of limitations would never be
11
12   revived based on partial payments.” Id. at 1146. Based on that record, the court

13   concluded “there was no scenario in which the statute of limitations would be revived
14
     and consequently, there is nothing misleading about the collection letters.” Id.
15
                    5.   The Lack of a Partial Payment Disclosure Is Not Actionable
16
17           To that extent that Plaintiff alleges Defendants falsely represented the legal status
18   of the debt by omitting a partial payment disclosure [ECF No. 1 at 13], summary
19
     judgment is warranted because Defendants’ policies render the absence of a partial
20
21   payment disclosure immaterial to the least sophisticated consumer. It is well-settled that
22   any purported misrepresentations that “do not affect a consumer’s ability to make
23
24   4
         Defendants also have a policy that absolutely prohibits the sale of accounts to third
25
     parties. (Nord Decl. at ¶ 7). Thus, there is no risk to the least sophisticated consumer
26
     that a subsequent purchaser would take advantage of a “revived” statute of limitations.

     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                        PAGE 16
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.144 Page 17 of 23



1    intelligent decisions” are “immaterial” and therefore not actionable under the FDCPA.
2
     See, e.g., Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1034 (9th Cir. 2010) (“In
3
4    assessing FDCPA liability, we are not concerned with mere technical falsehoods that

5    mislead no one, but instead with genuinely misleading statements that may frustrate a
6
     consumer’s ability to intelligently choose his or her response.”).
7
8          Given Defendants’ policy of not reviving Plaintiff’s account based on a purported

9    partial payment after the expiration of the statute of limitations, the lack of a partial
10
     payment disclosure could not have “influenced” Plaintiff’s “decision or ability to pay or
11
12   challenge the debt.” See Dolan v. Sentry Credit, Inc., Case No. C17-1632-RAJ, 2018

13   WL 6604212, *6 (W.D. Wash. Dec. 17, 2018) (granting summary judgment based on
14
     materiality and finding that based on the record the alleged [] ‘misrepresentation’ does
15
16   not appear to have impacted Plaintiff’s ability to make an intelligent choice in his
17   response to the Collection Lawsuit.”). Similarly, here Plaintiff failed to make any
18
     payments in response to the letter. Plaintiff does not (and cannot) point to specific facts
19
20   showing how her decision making would have changed as a result of the lack of a partial
21   payment disclosure, particularly in light of Defendants’ policies. Accordingly, any
22
     partial payment disclosure would not be material to the least sophisticated consumer –
23
24   and could in fact be misleading in and of itself. Id. (“Like in Donahue, Plaintiff has not
25   identified any action that he ‘could have taken that was not already available’ to him on
26
     the basis of the information in the Collection Lawsuit.”).


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 17
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27     filed 04/15/19   PageID.145 Page 18 of 23



1          B.     The FDCPA Does Not Require Warnings Regarding Potential Revival
2                 of a Limitations Period Because Such A Disclaimer Could Be
                  Misleading
3
           Plaintiff’s claims also fail because the warning that Plaintiff asks this Court to
4
5    require regarding the possible revival of the statute of limitations could be misleading to
6    debtors—the very thing that the law aims to prevent. See generally 15 U.S.C. § 1692e.
7
     Both the CFPB and the FTC have investigated whether to require debt collectors to warn
8
9    consumers regarding revival of time-barred debt, and they both have flatly rejected such
10
     a requirement. Boedicker, 227 F. Supp. 3d at 1240–41. In reaching this conclusion, the
11
     CFPB found that “the Bureau’s testing to date suggests that consumers may not fully
12
13   understand such a disclosure, because it seems counterintuitive to them.” Id. (citing
14
     Small Business Review Panel for Debt Collector & Debt Buyer Rulemaking, supra at p.
15
     5) (emphasis added). Accordingly, on this ground alone, the Court should hold that
16
17   Defendants had no obligation to provide a (potentially confusing) warning regarding the
18
     hypothetical revival of the statute of limitations.
19
           C.     Encore And Midland Funding Are Not Debt Collectors Under The
20                FDCPA
21         The FDCPA narrowly defines the term “debt collector.” See 15 U.S.C. §
22
     1692a(6) (stating that a “debt collector” is any person “who uses any instrumentality of
23
24   interstate commerce or the mails in any business the principal purpose of which is the
25   collection of any debts, or [2] who regularly collects or attempts to collect, directly or
26



     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 18
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR      ECF No. 27    filed 04/15/19   PageID.146 Page 19 of 23



1    indirectly, debts owed or due to be owed to another”).
2
           Numerous federal district courts have found that passive debt buyers like Midland
3
4    Funding, i.e. entities that purchase debt but are not involved in the collection of that debt,

5    are not debt collectors within the meaning of the FDCPA. See, e.g., McAdory v. M.N.S.
6
     & Assoc., LLC, Case No. 3:17-cv-00777, 2017 WL 5071263, at *3 (D. Or. Nov. 3, 2017)
7
8    (finding that “[d]ebt purchasing companies like DNF who have no interactions with

9    debtors and merely contract with third parties to collect on the debts they have purchased
10
     simply do not have the principal purpose of collecting debts”); Gold v. Midland Credit
11
12   Management, Inc., 82 F.Supp.3d 1064, 1071 (N.D. Cal. 2015) (in the absence of

13   “evidence showing a purpose to collect on those debts” Midland Funding is not a debt
14
     collector under the “principal purpose prong”); Kasalo v. Trident Asset Management,
15
16   LLC, 53 F.Supp.3d 1072, 1079 (N.D. Ill. 2014) (determining that a passive debt buyer
17   was not a debt collector under either prong of definition).
18
           Recently in Dorrian v. LVNV Funding, LLC, 479 Mass. 265 (Mass. 2018), the
19
20   court analyzed the legislative history of the FDCPA, finding that:
21         Despite a careful consideration of what entities would be covered by the
22         definition and what entities would be excluded, there is no evidence that
           Congress ever intended to include within this definition debt buyers that own
23         debts but use a third party to collect the debts and therefore have no contact
24         with the debtors.
25   Id. at 273 (citing S. Rep. No. 95-382 and H. Rep. No. 95-131). The court noted that
26
     legislative history indicated that Congress “did not consider passive debt buyers.” Id.


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                         PAGE 19
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.147 Page 20 of 23



1    Finally, the Court found that as the defendant had “no employees and no contact
2
     whatsoever with debtors, it seems to be outside the core concerns of Congress.” Id.
3
4          In Koerner, the court also recently found that Midland Funding was not a debt

5    collector within the ambit of the FDCPA. 347 F.Supp.3d at 1147 (because Midland
6
     Funding is a debt buying company that only purchases and holds accounts, has no
7
8    employees and does not service accounts for others, “[t]here is no genuine dispute that

9    Midland Funding LLC is not a debt collector within the meaning of the FDCPA.”).
10
           With respect to the second definition of “debt collector” under the FDCPA, in
11
12   Henson v. Santander Consumer USA, Inc., 137 S.Ct. 1718 (2017), the United States

13   Supreme Court held that an entity like Midland Funding, which only owns debts due to
14
     itself, is not a debt collector under the second prong of the definition. The Supreme
15
16   Court determined that an entity can only be a debt collector under this second definition
17   when it is collecting debt on behalf of another company or person. Id. at 1721-22.
18
           Plaintiff alleges in conclusory fashion that Midland Funding and Encore are “debt
19
20   collectors.” [ECF No. 1 at ¶ 4.5]. Plaintiff makes no factual allegations that Midland
21   Funding or Encore is a debt collector under either prong of the statutory definition.
22
           Here, Midland Funding merely purchases and holds accounts. (Nord Decl. at ¶
23
24   14.) It has no employees and engages in no collection activities through itself in the state
25   of Washington. (Id. at ¶ 15). Midland Funding is entirely passive and conducts debt
26
     collection on its own behalf through MCM, the servicer of the accounts owned by


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                       PAGE 20
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR     ECF No. 27    filed 04/15/19   PageID.148 Page 21 of 23



1    Midland Funding, or through licensed attorneys. (Id. at ¶ 16). Accordingly, Midland
2
     Funding’s principal purpose is not debt collection. Finally, Midland Funding only owns
3
4    accounts and does not service or collect on accounts due to another. (Id. at ¶ 17).

5          Encore is further attenuated from the definition of a debt collector under the
6
     FDCPA. Encore has no interaction with consumers and does not engage in the collection
7
8    of debt. (Nord Decl. at ¶ 20). Moreover, neither Encore or Midland Funding can be

9    vicariously liable for any activities of MCM because they are not debt collectors. See
10
     Gold, 82 F.Supp.3d at 1072 (holding that “[b]ecause Midland Funding does not fit such
11
12   definition, it cannot be held vicariously liable for MCM’s collection activities.”).

13   V.    CONCLUSION
14
           Based on the foregoing reasons, and because there are no genuine issues of
15
16   material fact, the Court should grant summary judgment in Defendants’ favor.
17
18
19
20
21
22
23
24
25
26



     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                      PAGE 21
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR   ECF No. 27    filed 04/15/19   PageID.149 Page 22 of 23



1          Dated: April 15, 2019
                                           HOLLAND & KNIGHT LLP
2
3                                          By: s/ David J. Elkanich
4                                              David J. Elkanich, WSBA No. 35956
                                               2300 US Bancorp Tower
5                                              111 SW Fifth Avenue
                                               Portland, OR 97204
6                                              Telephone: 503.243.2300
                                               E-mail: serve.dje@hklaw.com
7                                          Attorneys for Defendants Encore Capital Group,
8                                          Inc., Midland Funding LLC, Midland Credit
                                           Management, Inc.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT                                  PAGE 22
     AND INCORPORATED MEMORANDUM OF LAW
     Case 2:18-cv-00071-TOR       ECF No. 27    filed 04/15/19   PageID.150 Page 23 of 23



1                                CERTIFICATE OF SERVICE
2    I hereby certify that I caused the foregoing DEFENDANTS ENCORE CAPITAL
     GROUP, INC., MIDLAND CREDIT MANAGEMENT, INC.                       AND
3    MIDLAND FUNDING LLC’S MOTION FOR SUMMARY JUDGMENT
     AND MEMORANDUM OF LAW INITIAL DISCLOSURES OF
4    DEFENDANTS ENCORE CAPITAL GROUP, INC., MIDLAND FUNDING
     LLC, AND MIDLAND CREDIT MANAGEMENT, INC. to be served on the
5    following person[s]:
6                   Brian Cameron
                    Cameron Sutherland, PLLC
7                   421 W. Riverside Ave., Ste. 660
                    Spokane, WA 99201
8                   Tel: (509) 315-4507
                    Fax: (509) 315-4585
9                   Email: bcameron@cameronsutherland.com
10
     by the following indicated method or methods:
11
            by CM/ECF electronically mailed notice from the Court on the date set forth
12           below.
13          by mailing full, true and correct copies thereof in sealed, first class postage
             prepaid envelopes, addressed to the parties and/or their attorneys as shown
14           above, to the last-known office addresses of the parties and/or attorneys, and
             deposited with the United States Postal Service at Portland, Oregon, on the
15           date set forth below.
16          by causing full, true, and correct copies thereof to be hand-delivered to the
             parties and/or their attorneys at their last-known office addresses listed above
17           on the date set forth below.
18          by sending full, true, and correct copies thereof, via overnight courier in sealed,
             prepaid envelopes, addressed to the parties and/or their attorneys as shown
19           above, to the last-known office addresses of the parties and/or their attorneys,
             on the date set forth below.
20
            by faxing full, true, and correct copies thereof to the fax machines which are
21           the last-known fax numbers for the parties’ and/or attorneys’ offices, on the
             date set forth below.
22
             DATED: April 15, 2019.
23
24
                                                    s/ David J. Elkanich
25                                                  David J. Elkanich
26

                                                                            HOLLAND & KNIGHT LLP
      CERTIFICATE OF SERVICE – PAGE 1
                                                                              2300 US Bancorp Tower
                                                                                111 SW Fifth Avenue
                                                                                 Portland, OR 97204
                                                                              Telephone: 503.243.2300

     #63030625_v4
